Opinion issued June 11, 2015




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-14-00290-CV
                          ———————————
 WARWICK OIL & GAS, INC., WARWICK OIL & GAS, INC., RESERVE
  ROYALTY CORPORATION, THOMAS CHRISTOPHER KNOWLES,
              AND FRAN MICHAEL, Appellants
                                     V.
                     FBS PROPERTIES, INC., Appellee


                  On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-33816


                        MEMORANDUM OPINION

     Appellee FBS Properties, Inc. sued appellants Warwick Oil & Gas, Inc. (a

Texas corporation), Warwick Oil & Gas, Inc. (an Oklahoma corporation), Reserve

Royalty Corporation (formerly known as Fran Michael Interests), Thomas
Christopher Knowles, and Fran Michael for, among other things, a declaratory

judgment that FBS owned certain assets of Reserve and the Warwick companies

that FBS had purchased from Knowles’s ex-wife, Maninderjit Mann. Appellants

asserted that Mann did not own the interests when she purported to sell them, but

failed to produce relevant and responsive discovery materials. The trial court

entered an order compelling discovery, a second order compelling discovery and

imposing sanctions, and a third order imposing sanctions, but appellants

nevertheless failed to comply with their discovery obligations. On a final motion

for sanctions, the trial court found that appellants’ hindrance of the discovery

process justified a presumption that their defenses lacked merit, struck appellants’

pleadings, and entered a declaratory judgment in FBS’s favor.

      On appeal, appellants assert that the trial court (1) erred in denying their

motion for summary judgment, (2) abused its discretion in striking their pleadings

and entering a declaratory judgment in FBS’s favor as a final sanction for

discovery misconduct, (3) erred in entering a modified order on March 7, 2014,

which appellants characterize as a nunc pro tunc judgment, and (4) abused its

discretion in issuing a post-judgment turnover order. We affirm.

                                   Background

      FBS sued appellants in June 2012 seeking, among other things, a declaratory

judgment that it owned 100% of the stock and assets of Reserve and 50% of the



                                         2
stock and assets of the Warwick companies. Appellants moved for summary

judgment, arguing that Mann, from whom FBS purchased the interests in the

companies, did not own or have the right to convey them. FBS’s evidence in

opposition to the motion for summary judgment showed that in 2011, FBS’s Chief

Executive Officer, Fred Schneiderman, purchased 100% of Mann’s ownership

interests in the Warwick companies and Reserve. Mann was Knowles’s ex-wife.

FBS also adduced evidence that Mann owned 100% of Reserve and 50% of each

of the Warwick companies, which she had acquired from Knowles after their

divorce. The trial court denied appellants’ motion.

      Before appellants moved for summary judgment, on July 30, 2012, FBS

served appellants with interrogatories and requests for production, seeking

information and documents related to ownership of the companies’ stock and

assets. Appellants responded that all documents responsive to FBS’s requests were

destroyed in a 2008 fire. FBS served a second set of requests directed at learning

more about the fire and which documents were destroyed, but appellants objected

that the requests were too burdensome.

March 2013 order compelling discovery

      Although appellants failed to produce responsive documents, FBS learned

that appellants had produced documents in an unrelated lawsuit that post-dated the

alleged 2008 fire and were responsive to FBS’s requests. Accordingly, on October



                                         3
16, 2012, FBS moved to compel discovery responses and production on the

grounds that “Defendants have not produced a single document . . . , have not

provided proper written responses . . . , and have not even proposed an expected

date for compliance.” With its motion to compel, FBS adduced evidence that in

the other lawsuit, appellants produced documents regarding an April 2010 sale

involving assets of Reserve. FBS also adduced evidence that appellants produced

documents specifying assets owned by Reserve as of January 2011 in the other

lawsuit.

      Before the motion to compel was heard, appellants agreed to enter a Rule 11

Agreement in which they promised to “exercise due diligence to obtain documents

pursuant to Plaintiff’s Request for Production” and to “provide explanation as to

the absence of documents” by January 4, 2013.        But appellants produced no

documents by January 4, 2013. Accordingly, on March 18, 2013, the trial court

granted FBS’s first motion to compel. The trial court struck appellants’ discovery

objections and ordered appellants to “produce complete written responses and a

complete document production” within “ten days of this Order.”

July 2013 order compelling discovery and imposing sanctions

      Appellants did not produce discovery responses or documents, and on June

24, 2013, FBS moved to compel production a second time and moved for




                                        4
sanctions. On July 26, 2013, the trial court granted both motions, awarded FBS

$6,500 in attorney’s fees as a sanction, and ordered:

      that within seven (7) days of this Order, [appellants] shall produce
      complete written responses and a complete document production as to
      FBS’s First Discovery Requests and FBS’s Second Discovery
      Requests. Furthermore, all objections to those discovery requests are
      STRICKEN. Noncompliance with this second order compelling
      production will result in the striking of Defendants’ answers and
      judgment being entered in favor of FBS Properties, Inc.

December 2013 sanctions order

      Appellants produced no documents or responses within seven days of the

order. On August 6, 2013, appellants produced some bank records, but did not

otherwise comply with the order. On August 20, 2013, FBS again moved for

sanctions. The trial court heard the motion on August 30, 2013 and ordered that

Knowles testify by deposition about efforts made to comply with appellants’

discovery obligations and the court’s orders. The trial court took the motion under

advisement until after the deposition.

      On October 30, 2013, appellants paid the $6,500 sanction.         FBS took

Knowles’s deposition on November 8, 2013 and then supplemented its second

motion for sanctions with excerpts of Knowles’s deposition, in which he testified

that he did not provide discovery responses or documents in response to the court’s

July 2013 order and that he never attempted to locate various documents

responsive to FBS’s discovery requests.       Knowles also admitted that he had



                                          5
testified in a different lawsuit that he retrieved company records from the

companies’ CPA, Roger Burkholder, in 2010, but he recanted that testimony and

denied that he had ever retrieved any records.

      On December 13, 2013, the trial court held a second hearing on FBS’s

motion for sanctions. The trial court granted the motion, found Knowles and

Michael in contempt, and found certain facts established and admitted for all

purposes under Texas Rule of Civil Procedure 215.2(b)(3), including:

           • Knowles assigned 50% of the stock and assets of each of the Warwick
             companies to Mann in December 2007 and subsequent agreements,
             and Mann owned 100% of Reserve as of December 2007;

           • Mann assigned all of her rights in these companies to Schneiderman,
             and Schneiderman assigned all of his rights in the companies to FBS;

           • At all relevant times, Knowles maintained exclusive managerial
             control over the Warwick companies and Reserve.

The trial court ordered Knowles and Michael to pay within seven days $16,500 in

attorney’s fees that FBS incurred in connection with the motion.

March 2014 sanctions order striking pleadings

      Knowles and Michael did not timely pay the $16,500 sanction. In response

to FBS’s inquiries, three weeks after the payment deadline, appellants responded

that Knowles could not afford to pay the sanction because Knowles “was hit with a

child support arrearage on a child that he recently learned was his in Ft. Bend

County.”


                                         6
      On January 24, 2014, FBS moved to enforce the sanctions order and for

additional sanctions, asking the trial court to strike the appellants’ answers and

enter a declaratory judgment that FBS owned 50% of the assets of the Warwick

companies and 100% of the assets of Reserve. On March 7, 2014, the trial court

held a hearing and granted the motion.

      The trial court found that Knowles had repeatedly disobeyed and

disregarded discovery orders over a period of nearly two years in order to avoid

producing responsive documents and answering legitimate discovery requests

aimed at proving the disputed issues in the case. The trial court found that the

imposition of lesser sanctions, and the warning that noncompliance would result in

judgment being entered in favor of FBS, had not secured compliance. The trial

court further found that Knowles’s claim that he could not pay the $16,500

sanction was not credible in light of evidence regarding available money in bank

accounts and income received by the companies over the previous two years. The

trial court concluded that “Knowles’s hindrance of the discovery process justifies a

presumption that his defenses lack merit.” Based on these findings, the trial court

struck the answers of Knowles and Michael and entered a declaratory judgment in

FBS’s favor that FBS owned 50% of the assets of the Warwick companies and

100% of the assets of Reserve.




                                         7
April 2014 order modification

      On March 14, 2014, FBS moved to correct the judgment to include the

corporate defendants. On April 2, 2014, the trial court granted the motion, finding

that at all relevant times, Knowles was acting on behalf of all of his co-defendants.

The trial court also granted FBS’s motion to dismiss the remaining claims against

the defendants, rendering the April 2, 2014 corrected order a final judgment.

Post-judgment activity

      The final judgment required appellants to give FBS an immediate written

assignment of all right, title, and interest in 50% of the assets of the Warwick

companies and 100% of the assets of Reserve. When appellants failed to do so,

FBS applied to the trial court for a turnover order. A hearing was held on June 20,

2014, at which Knowles was present and agreed to sign a written assignment that

complied with the April 2 judgment. Accordingly, the trial court signed a turnover

order ordering appellants to execute the assignments as required by the judgment.

                                     Sanctions

      In their second issue, appellants argue that the trial court abused its

discretion by striking appellants’ pleadings and granting a declaratory judgment to

FBS because a presumption that their defenses lacked merit was not justified. FBS

responds that the trial court imposed this sanction only after lesser sanctions failed




                                          8
to secure appellants’ compliance with the discovery rules and previous orders of

the court and after ample time was given for compliance.

A.    Standard of Review and Applicable Law

      Discovery sanctions serve to secure compliance with the discovery rules,

deter other litigants from violating the discovery rules, and punish those who

violate the rules. Tex. Integrated Conveyor Sys., Inc. v. Innovative Conveyor

Concepts, Inc., 300 S.W.3d 348, 384 (Tex. App.—Dallas 2009, pet. denied).

“When a trial court strikes a party’s pleadings and dismisses its action or renders a

default judgment against it for abuse of the discovery process, the court adjudicates

the party’s claims without regard to their merits; instead, it focuses on the party’s

conduct of discovery.” Daniel v. Kelley Oil Corp., 981 S.W.2d 230, 234 (Tex.

App.—Houston [1st Dist.] 1998, pet. denied). “Sanctions that terminate or inhibit

the presentation of the merits of a party’s claims for decision are authorized by

TEX. R. CIV. P. 215, and include exclusion of essential evidence, striking of

pleadings, dismissal, and default.” Id. (citing TEX. R. CIV. P. 215). “The choice of

sanctions under rule 215 is left to the sound discretion of the trial court.” Id.

(citing TEX. R. CIV. P. 215; TransAmerican Natural Gas v. Powell, 811 S.W.2d
913, 917 (Tex. 1991)).

      We review the court’s imposition of these sanctions under an abuse of

discretion standard. Am. Flood Research, Inc. v. Jones, 192 S.W.3d 581, 583 (Tex.



                                         9
2006) (per curiam); Daniel, 981 S.W.2d at 234. In conducting this review, we

review the entire record, including the evidence, arguments of counsel, the written

discovery on file, and the circumstances surrounding the party’s alleged discovery

abuse. Daniel, 981 S.W.2d at 234 (citing United States Fid. & Guar. Co. v. Rossa,

830 S.W.2d 668, 672 (Tex. App.—Waco 1992, writ denied)). “We are not limited

to a review of the ‘sufficiency of the evidence’ to support the findings; rather, we

make an independent inquiry of the entire record to determine if the court abused

its discretion in imposing the sanction.” Id. (citing Rossa, 830 S.W.2d at 672).

      “When the sanctions are so severe as to preclude presentation of the merits,

that discretion is limited by the requirement that the sanctions be ‘just.’” Id. (citing

TEX. R. CIV. P. 215(2)(b); TransAmerican, 811 S.W.2d at 917–18). “Four factors

determine whether the sanctions are just: (1) the sanction must bear a direct

relationship to the offensive conduct; (2) the sanction must not be excessive;

(3) the trial court must first impose a less stringent sanction; and (4) the trial court

should not deny a trial on the merits, unless it finds that the sanctioned party’s

conduct justifies a presumption that its claims or defenses lack merit and that it

would be unjust to permit the party to present the substance of that position which

is the subject of the withheld discovery before the court.” Id. at 234–35 (citations

and quotations omitted).




                                          10
      The record must reflect that the court considered the availability of less

stringent sanctions. See Daniel, 981 S.W.2d at 234–35 (citing Otis Elevator Co. v.

Parmelee, 850 S.W.2d 179, 181 (Tex. 1993)). “Sanctions that by their severity

prevent a decision on the merits of a case cannot be justified ‘absent a party’s

flagrant bad faith or counsel’s callous disregard for the responsibilities of

discovery under the rules.’” Id. (quoting TransAmerican, 811 S.W.2d at 918).

“Even then, lesser sanctions must first be tested to determine whether they are

adequate to secure compliance, deterrence, and punishment of the offender.” Id.

(citing TransAmerican, 811 S.W.2d at 918). “[I]f a party refuses to produce

material evidence, despite the imposition of lesser sanctions, the court may

presume that an asserted claim or defense lacks merit and dispose of it.”

TransAmerican, 811 S.W.2d at 918.

B.    Analysis

      Appellants argue that the fourth factor necessary to justify the sanctions

imposed—that their conduct justified a presumption that their defenses lacked

merit—was not met. See Daniel, 981 S.W.2d at 234–35. Appellants raise three

principal arguments:

         • FBS sought tax returns from Knowles and the companies, but because
           appellants had not filed tax returns during the relevant time period,
           there was nothing for appellants to produce. Appellants further argue
           that the tax returns would not have been sufficient to support FBS’s
           claim of ownership, and that the only documents that would support
           FBS’s claim were security certificates, which did not exist.

                                       11
             Appellants argue that because they were not required to produce
             documents that did not exist, and because the documents would not go
             to the heart of the case, failure to produce them could not be wrongful.

          • Other documents sought by FBS were destroyed in a fire in 2008,
            before FBS sued. Thus, failure to produce the destroyed documents
            could not be wrongful discovery behavior.

          • Some unidentified documents sought by FBS were available in the
            public record and through the Texas Comptroller’s office. Thus,
            failure to produce those documents could not be wrongful discovery
            behavior.

For all of these reasons, appellants argue that the trial court erred in concluding

that they acted in bad faith in discovery. See TransAmerican, 811 S.W.2d at 918

(sanctions that by their severity prevent decision on merits of case cannot be

justified absent party’s flagrant bad faith or counsel’s callous disregard for

responsibilities of discovery under the rules).

      Based on our review of the entire record, we conclude that the trial court did

not abuse its discretion in concluding that appellants’ bad faith conduct justified a

presumption that their defenses lacked merit. The discovery FBS sought was

directed at appellants’ claim that FBS did not own the companies. Appellants

argue that the types of documents requested, including documents related to the

companies’ financials, did not go to the heart of the case, but we disagree. Here,

the entire dispute centered around ownership of the companies and the companies’

assets, and thus, documents evidencing the financial and ownership interests in the

companies would be unquestionably relevant. While we agree that appellants were


                                          12
not required to create documents that did not exist, appellants improperly focus on

the non-existent tax returns to the exclusion of other existing responsive documents

that they failed to produce.

      The record supports the trial court’s conclusion that appellants intentionally

failed to produce responsive documents that were relevant to the central issue in

the case. FBS presented evidence that, in a different lawsuit, Knowles produced

documents post-dating the alleged 2008 fire that would have been responsive to

FBS’s requests, but never produced those documents in the underlying litigation.

FBS also presented evidence that Knowles had previously testified under oath that

he retrieved certain relevant and responsive documents from the companies’ CPA

in 2010, after the alleged fire. And Knowles himself testified about a number of

different documents, including bank statements and checks, to which he had access

but made no effort to produce. Based on this evidence, the trial court could have

reasonably concluded that, even if certain documents did not exist, were destroyed

in the 2008 fire, or were publicly available, there were other responsive documents

relevant to the central issues in the case that appellants wrongfully and repeatedly

failed to produce, even after the trial court warned that such failure would result in

the striking of their pleadings and entry of judgment for FBS.

      The record also reflects that the trial court considered the availability of less

stringent sanctions and imposed a series of less stringent sanctions in an attempt to



                                         13
secure appellants’ compliance. See TransAmerican, 811 S.W.2d at 917. Before

entering the final sanctions order, over a period of nearly a year, the trial court:

          • March 2013: Granted FBS’s first motion to compel, struck appellants’
            objections to FBS’s discovery requests, and ordered appellants to
            “produce complete written responses and a complete document
            production” within 10 days. Appellants did not comply with this
            order.

          • July 2013: Granted FBS’s second motion to compel, again struck
            appellants’ objections to FBS’s discovery requests, and ordered
            appellants to produce complete written responses and documents
            within 7 days, warning appellants that “Noncompliance with this
            second order compelling production will result in the striking of
            Defendants’ answers and judgment being entered in favor of FBS
            Properties, Inc.” The trial court also ordered appellants to pay $6,500
            of FBS’s attorney’s fees as sanctions for failing to comply with the
            order on the first motion to compel.

          • December 2013: Granted FBS’s second motion for sanctions after
            appellants produced documents responsive to only one request for
            production. The trial court held appellants in contempt, found certain
            facts established and admitted, and ordered appellants to pay the
            $16,500 in attorney’s fees incurred due to appellants’ failure to
            comply with the order on the second motion to compel. Appellants
            did not pay the sanction or provide discovery responses or production.

Thus, the trial court tested a variety of lesser sanctions in an attempt to secure

appellants’ compliance over a period of time, but appellants failed to comply. See

id.

      Appellants rely primarily on two cases to argue that the trial court abused its

discretion. In the first, Knoderer v. State Farm Lloyds, 06-13-00027-CV, 2014
WL 4699136 (Tex. App.—Texarkana Sep. 19, 2014, no pet.), the appellate court



                                           14
held that the trial court erred in striking the pleadings as a discovery sanction

because, among other things, the trial court had not imposed any lesser sanctions in

an attempt to secure compliance before striking the pleadings. Id. at *11. In

contrast, here, the trial court imposed a number of lesser sanctions over an

extended period of time and provided ample time to comply in an attempt to secure

appellants’ compliance. Thus, Knoderer is inapposite.

      The second case, Young v. Johnny Ribeiro Building, Inc., 787 P.2d 777

(Nev. 1990), involved the striking of a plaintiff’s pleadings for an accounting,

dissolution of a partnership, and breach of fiduciary duty, following the discovery

that the plaintiff fabricated evidence related to the partnership property and the

plaintiff’s interest in it. Id. at 780. This sanction was affirmed because the

discovery abuse related to the cause of action.      Appellants argue that Young

illustrates the type of relationship that is required to support the striking of

pleadings and that this type of relationship is absent here. But we have already

concluded that the discovery requested by FBS went to the heart of FBS’s claims

and appellants’ purported defense regarding ownership of the companies and their

assets. Thus, Young bolsters our conclusion that the trial court did not err in

striking appellants’ pleadings here.

      Having reviewed the entire record, we conclude that the trial court did not

abuse its discretion in concluding that appellants’ bad faith discovery misconduct



                                        15
justified a presumption that their defenses lacked merit. See TransAmerican, 811
S.W.2d at 918 (“[I]f a party refuses to produce material evidence, despite the

imposition of lesser sanctions, the court may presume that an asserted claim or

defense lacks merit and dispose of it.”). Accordingly, we hold that the trial court

did not abuse its discretion in striking appellants’ pleadings and granting a

declaratory judgment to FBS. See id.; see, e.g., 5 Star Diamond, LLC v. Singh, 369
S.W.3d 572, 578–79 (Tex. App.—Dallas 2012, no pet.) (no abuse of discretion in

striking pleadings after disregard for two orders compelling production and one for

monetary sanctions); Finley Oilwell Serv., Inc. v. Retamco Operating, Inc., 248
S.W.3d 314, 320 (Tex. App.—San Antonio 2007, pet. denied) (no abuse of

discretion in striking answer and entering default judgment after multiple orders

compelling production and for monetary sanctions disregarded).

      We overrule appellants’ second issue.

                               Summary Judgment

      In their first issue, appellants argue that the trial court erred in denying their

motion for summary judgment on FBS’s declaratory judgment claim because FBS

did not present evidence raising a fact issue regarding whether there was a transfer

of ownership of the companies’ assets from Knowles to Mann. Appellants moved

for summary judgment in August 2013, and the trial court denied the motion in

September 2013.



                                          16
       “The general rule is that a denial of a summary judgment is not reviewable

on appeal.” Cincinnati Life Ins. v. Cates, 927 S.W.2d 623, 625 (Tex. 1996). “This

is because a denial of a summary judgment is not a final judgment.” Id. Here,

appellants asserted that they were entitled to a summary judgment on FBS’s

declaratory judgment claim. The trial court signed an order denying this summary-

judgment motion, and FBS’s declaratory judgment claim was instead later

adjudicated as a result of the trial court’s striking of appellants’ pleadings as

sanction for their discovery abuse. Thus, we may not review the order denying the

summary judgment. See, e.g., Kings River Trail Ass’n, Inc. v. Pinehurst Trail

Holdings, L.L.C., 447 S.W.3d 439, 447 (Tex. App.—Houston [14th Dist.] 2014,

pet. denied) (“[O]n appeal we may not review the trial court’s denial of [the

appellants’] summary-judgment motion.”); see also Cates, 927 S.W.2d at 625.

      We overrule appellants’ first issue.

                             The April 2, 2014 Order

      In their third issue, appellants argue that the trial court erred in entering the

April 2, 2014 order, which they characterize as a nunc pro tunc judgment, because

the addition in that order of the corporate defendants that had been omitted from

the March 7, 2014 order was not a correction of a mere clerical error.




                                         17
A.    Post-Judgment Plenary Power and Nunc Pro Tunc Judgments

      Under Texas Rule of Civil Procedure 329b, the trial court has plenary power

to grant a new trial or to vacate, modify, correct, or reform its judgment within 30

days after the judgment is signed, and the trial court’s plenary power may be

extended beyond 30 days by the filing of various post-judgment motions. See TEX.

R. CIV. P. 329b(c), (d), (e), (g). “A trial court’s power to modify its judgment is

virtually absolute during the period of its plenary power.” In re Provine, 312
S.W.3d 824, 829 (Tex. App.—Houston [1st Dist.] 2009, no pet.).

      Once the trial court has lost plenary jurisdiction, a nunc pro tunc judgment

may be entered to correct a clerical error. See Andrews v. Koch, 702 S.W.2d 584,

585 (Tex. 1986). A judgment nunc pro tunc is only proper if the court is correcting

an error that does not result from judicial reasoning, evidence, or determination; it

may not be used to correct an error that occurs in the rendering, rather than the

entering, of the judgment and arises from a mistake of law or fact that requires

judicial reasoning to correct. See Escobar v. Escobar, 711 S.W.2d 230, 231 (Tex.

1986); Andrews, 702 S.W.2d at 585; Butler v. Cont’l Airlines, Inc., 31 S.W.3d 642,

647 (Tex. App.—Houston [1st Dist.] 2000, pet. denied).

B.    Analysis

      The March 7, 2014 order struck Knowles’s and Michael’s pleadings and

entered a default judgment in FBS’s favor, but omitted the corporate defendants.



                                         18
Appellants argue that the trial court erred in entering the April 2, 2014 order,

which corrected the March 7, 2014 order to include the corporate defendants,

because the omission of the corporate defendants from the March 7, 2014 order

was not a clerical error.

      We need not decide whether the addition of the corporate defendants to the

April 2 order was a clerical or judicial error because the April 2 order was signed

within 30 days of the March 7 order, while the trial court retained plenary power to

modify the March 7 order in any way. See In re Provine, 312 S.W.3d at 829 (“A

trial court’s power to modify its judgment is virtually absolute during the period of

its plenary power.”).       Accordingly, the trial court did not err in entering the

corrected order on April 2. See id.

      We overrule appellants’ third issue.

                                    Turnover Order

      In their fourth issue, appellants argue that the trial court abused its discretion

in issuing the June 20, 2014 turnover order.

A.    Standard of Review and Applicable Law

      We review turnover orders for an abuse of discretion. Beaumont Bank, N.A.

v. Buller, 806 S.W.2d 223, 226 (Tex. 1991).           Under the abuse-of-discretion

standard, legal and factual insufficiency challenges do not constitute independent

grounds for error, but are factors we examine in assessing whether the trial court



                                           19
abused its discretion. See Tanner v. McCarthy, 274 S.W.3d 311, 322 (Tex. App.—

Houston [1st Dist.] 2008, no pet.); Jones v. Am. Airlines, Inc., 131 S.W.3d 261,

266 (Tex. App.—Fort Worth 2004, no pet.). A trial court abuses its discretion

when it acts in an unreasonable or arbitrary manner, without reference to any

guiding rules and principles. Beaumont Bank, 806 S.W.2d at 226. We will not

reverse if there is some evidence of a substantive and probative character to

support the trial court’s decision. Tanner, 274 S.W.3d at 321; Burns v. Miller,

Hiersche, Martens & Hayward, P.C., 948 S.W.2d 317, 324 (Tex. App.—Dallas

1997, writ denied).

      The turnover statute is a purely procedural device by which creditors may

reach nonexempt assets of debtors that are otherwise difficult to attach or levy on

by ordinary legal process. TEX. CIV. PRAC. & REM. CODE ANN. § 31.002(a) (West

2015); Burns, 948 S.W.2d at 321. A turnover order is proper if the conditions of

the turnover statute, Texas Civil Practice and Remedies Code section 31.002, are

met. See TEX. CIV. PRAC. & REM. CODE ANN. § 31.002 (West 2015). One of the

conditions is that the judgment debtor must own the property that is the subject of

the order. See id. § 31.002(a); Suttles v. Vestin Realty Mortg. I, Inc., 317 S.W.3d
412, 416 (Tex. App.—Houston [1st Dist.] 2010, no pet.).




                                        20
B.    Analysis

      Appellants argue that the trial court abused its discretion in entering the

turnover order because the trial court’s judgment indicates that FBS, not

appellants, own the assets that are the subject of the turnover order. Thus, they

argue, the requirement that the judgment debtor own the property that is the subject

of the order was not met.

      We conclude that appellants have waived their complaint regarding the

turnover order. Knowles agreed under oath at the turnover hearing to sign written

assignments as required by the trial court’s judgment. The trial court’s turnover

order merely memorialized the requirements that Knowles execute the documents

as he had agreed. Accordingly, appellants may not complain about the turnover

order. See Gillum v. Republic Health Corp., 778 S.W.2d 558, 562 (Tex. App.—

Dallas 1989, no writ) (“Having consented to this action of the court in entering

judgment, he thereby waives all errors committed or contained in the judgment,

thus having nothing which could properly be considered by an appellate court

. . . .”); see, e.g., Henke v. Peoples State Bank of Halletsville, 6 S.W.3d 717, 720

(Tex. App.—Corpus Christi 1999, pet. dism’d w.o.j.) (party who agreed to

injunction waived right to appeal injunction).

      Even if appellants had not waived their right to appeal the turnover order,

the record does not support a finding that the trial court abused its discretion in



                                         21
entering the order. The trial court’s declaratory judgment resolved the competing

claims of ownership of the assets of the Warwick companies and Reserve and

directed appellants to provide “[a]n immediate written assignment from

Defendants to FBS Properties, Inc. of all right, title, and interest in” assets of the

Companies. However, the appellants refused to give FBS the assignments and

continued to assert that they owned the assets, even after the trial court’s judgment

was entered.      At the turnover hearing, FBS submitted the appellants’ sworn

interrogatory answers in which they asserted ownership over the assets, and

Knowles testified that those assets were assets of the companies. The turnover

order directed appellants to provide the assignments, as required by the judgment.

Accordingly, the record demonstrated that the appellants claimed ownership over

the assets and thus, the trial court did not abuse its discretion in entering the

turnover order.     See Tanner, 274 S.W.3d at 322 (under abuse-of-discretion

standard, legal and factual insufficiency challenges do not constitute independent

grounds for error, but are factors examined in assessing whether trial court abused

its discretion); Burns, 948 S.W.2d at 324 (appellate court will not reverse turnover

order if there is some evidence of a substantive and probative character to support

the trial court’s decision).

      We overrule appellants’ fourth issue.




                                         22
                  New Issues Raised in Appellants’ Reply Brief

      Appellants raised two new issues in their reply brief. They contend, first,

that the final judgment was supported by insufficient evidence and, second, that the

Warwick companies and Reserve did not have proper notice that their pleadings

would be stricken. FBS moved to strike the portions of the reply brief that raised

new issues. In response, appellants argue that the issues are not new, and in the

alternative, request leave to supplement their brief.

      Appellants contend that their argument that the final judgment is supported

by insufficient evidence is simply a reframing of the first issue in their appellate

brief. The first issue in appellants’ opening brief challenged the trial court’s denial

of appellants’ no-evidence and traditional motions for summary judgment on

FBS’s declaratory judgment claim, which occurred more than six months before

final judgment was entered. In their opening brief, appellants argued that the trial

court erred in denying summary judgment because FBS failed to raise a fact issue

regarding whether there was a transfer of ownership of the companies’ assets from

Knowles to Mann. This is substantively distinct from the argument raised in the

reply—that the trial court’s final judgment, entered after the trial court struck

appellants’ pleadings, is supported by insufficient evidence. Thus, we conclude

that this issue raised in appellants’ reply brief is new.




                                           23
      Likewise, appellants contend that their argument that the Warwick

companies and Reserve did not have proper notice that their pleadings would be

stricken is simply a reframing of the third issue in their appellate brief. The third

issue raised in their brief was that the trial court erred in issuing what appellants

characterized as a nunc pro tunc judgment. The opening brief made no mention of

any argument regarding notice, and instead focused solely on the claim that the

trial court lacked authority to alter the March 7 order on April 2 because the

revision was substantive and not clerical. Thus, we conclude that this issue raised

in appellants’ reply brief is also new.

       Relying on Texas Rule of Appellate Procedure 38.7, appellants ask that, if

we conclude that they have raised new issues in their reply brief, we grant leave for

them to supplement their brief with the new issues. Rule 38.7 states that “[a] brief

may be amended or supplemented whenever justice requires . . . .” TEX. R. APP. P.

38.7. Appellants argue that supplementing their brief would serve the interest of

justice because the reply brief “states no new issues or attacks on the judgments

but only attempts to prevent waiver through mistake by reframing their previous

argument.” We have already rejected appellants’ argument that the new issues in

the reply brief are merely reframed arguments that were raised in the original brief.

      Moreover, although we may permit supplementation when justice requires,

“the rules of appellate procedure do not allow an appellant to include in a reply



                                          24
brief a new issue in response to some matter pointed out in the appellee[’]s brief

but not raised by the appellant’s original brief.” Green v. Quality Dialysis One,

LP, No. 14-05-01247-CV, 2007 WL 2239295, at *6 (Tex. App.—Houston [14th

Dist.] Aug. 7, 2007, no pet.); see Dallas Cnty. v. Gonzales, 183 S.W.3d 94, 104

(Tex. App.—Dallas 2006, pet. denied) (holding arguments raised for the first time

in appellant’s reply brief were not properly before the court); Lopez v.

Montemayor, 131 S.W.3d 54, 61 (Tex. App.—San Antonio 2003, pet. denied) (“A

reply brief is not intended to allow an appellant to raise new issues.”). “To allow

an appellant to raise new issues in a reply brief would vitiate the briefing

requirements of Texas Rule of Appellate Procedure 38.1.”         Green, 2007 WL
2239295, at *6. And, given their failure to engage in the discovery process in the

proceedings below, we do not believe that justice requires us to allow appellants to

raise new issues at this late stage.

      Because these two issues raised in appellants’ reply are new, and because

appellants may not raise new issues in their reply brief and have not demonstrated

that supplementation would be consistent with the requirements of the Texas Rules

of Appellate Procedure and in the interest of justice, we deny appellants’ motion to

supplement their original brief and grant FBS’s motion to strike the two new issues




                                        25
raised in the reply. 1 See TEX. R. APP. P. 38.1(f); Green, 2007 WL 2239295, at *6;

Gonzales, 183 S.W.3d at 104; Lopez, 131 S.W.3d at 61.

                                    Conclusion

      We affirm the judgment of the trial court.




                                              Rebeca Huddle
                                              Justice

Panel consists of Justices Keyes, Huddle, and Lloyd.




1
      We note that, even if we were to deny FBS’s motion to strike and permit
      supplementation of appellants’ original brief with the newly-raised issues, the
      outcome of this appeal would be unaffected.

                                         26